                                                                                                                Exhibit
10.3

 
 SALES and MARKETING AGREEMENT


This Marketing and Sales and Marketing Agreement is made effective as of March
23, 2005 by and between PC Products Inc. (“PCPI”) a wholly owned subsidiary of
Com-Guard, Inc. (“PCPI”) and Wintergreen Systems (“Wintergreen”), a division of
Market Development Specialists, Inc., an Indiana corporation. Com-Guard is the
Parent Company and as it pertains to law, is a party to this Agreement.


Under the terms of a Production Agreement, dated the same date as this Marketing
and Sales Agreement, PCPI has contracted with Wintergreen to assemble computer
hardware (“Computer Systems”) for PCPI, using parts that PCPI either supplies to
Wintergreen or parts for which PCPI finances for purchase by Wintergreen (the
“Production Agreement”). In addition, Wintergreen will provide certain service,
support and warranty work for PCPI pursuant to a Service and Support Agreement
dated the same date as this Agreement (the “Service and Support Agreement”).
This Marketing and Sales Agreement, the Production Agreement and the Service and
Support Agreement (collectively, the “Transaction Agreements”) are each
inter-related, and the execution and the ongoing performance of each is a
portion of the consideration for Wintergreen and PCPI to enter into each of the
Transaction Agreements.


PCPI and Wintergreen now agree as follows:


1.  Recitals. The above recitals are incorporated into this Agreement.
 
2.  Scope of Work. Wintergreen shall perform as a sales agent for the Computer
Systems (as defined in the Production Agreement) on behalf of PCPI. Subject to
the provisions of this Agreement, Wintergreen shall control the time, method and
delivery of Wintergreen’s sales efforts. Wintergreen shall follow PCPI’s
product, service and pricing guidelines. All sales made by Wintergreen are
subject to the acceptance or rejection by PCPI. Wintergreen also agrees to use
its best reasonable efforts to assist PCPI in all post-sale customer inquiries.
 
3.  Transfer of Certain Accounts. Wintergreen shall transfer certain of its
current customer accounts, listed on the attached Exhibit “A”, to PCPI as
discussed in this paragraph. PCPI intends to raise a minimum of $3,000,000 and a
maximum of $10,000,000 for the funding of certain purchase orders involved in
the transfer of certain named accounts. Wintergreen represents only that it will
attempt to transfer accounts to PCPI but when PCPI raises a minimum of
$3,000,000 and notifies Wintergreen that the monies are available from the
designated Escrow Account, and then Wintergreen will transfer at a minimum the
purchase orders in its possession, any new purchase orders and the account named
SYX Distributing. PCPI has the absolute right to void and nullify the
Transaction Contracts if the accounts and purchase orders have not been
transferred or accepted by PCPI. Should the minimum Not be raised in 60 days
then Wintergreen has the absolute right to void and nullify the Transaction
Contracts. PCPI in no way will assume any prior legal, contract or financial
responsibilities of Wintergreen. Any funds raised shall be put into an escrow
account that will be used when PCPI has established a vendor account with SYX
distributing. Neither party in this agreement will have ANY legal liability if
Monies are NOT raised or if accounts are NOT transferred. The date at which the
accounts are transferred and the monies are raised shall be known as the
Transfer date.
 
4.  Compensation. Subject to the terms and conditionsforth, PCPI shall pay
Wintergreen a fee based on the Gross Profit of the products being sold, produced
and serviced by Wintergreen, according to the schedule and definition of Gross
Profit as attached on Exhibit “B” (“Sales Fee”). Payment to Wintergreen of the
Sales Fee shall be made no later than ten (10) days following the payment to
PCPI for the applicable Computer System as contemplated in the sales or purchase
order for that Computer System.
 
5.  Termination. Wintergreen or PCPI may terminate this Agreement, in the event:
 

a.     
Insolvency - the other party shall become insolvent or otherwise generally be
unable to pay debts as they come due, or make a general assignment for the
benefit of creditors.

b.     
Bankruptcy - A petition under any bankruptcy act or similar statute is filed by
a creditor of the other party or by the other party and is not vacated within
ten (10) days through court order.

c.     
Failure to Perform - Wintergreen or PCPI fails to perform according to the
Transaction Agreements as previously agreed upon. There shall be a 30 day notice
period in writing and a 30 day cure period for any breach.

d.     
Other breach - Wintergreen or PCPI may terminate this Agreement if any other
Transaction Agreement is terminated for any reason.



6.  Advertising Materials. Wintergreen shall not produce print, copy or issue
advertising materials relating to the Products, or Wintergreen’s status as the
sales representative of PCPI, without first securing PCPI’s approval of the form
and content of such materials, which shall not be unreasonably withheld.
 
7.  Changes in Products, Allocation, Scheduling. PCPI may change or discontinue
its offerings for sale of any of the Products or the trademarks or trade names
thereon, or allocate Products among customers during periods of shortages, or
schedule production, shipments, and billings in accordance with the best
interests of PCPI at any time and from time to time without prior notice to
Wintergreen and without incurring any liability to Wintergreen for fees or
otherwise. If PCPI does change or discontinue any of the Computer Systems,
Wintergreen may elect to sell such systems to accounts other than the
transferred accounts. PCPI will provide Wintergreen with Security Software that
will be provided with each system that is manufactured for PCPI.
 
8.  Provisions applicable to Com-Guard. Com-Guard is the Parent Company of PCPI
and as it pertains to law, is a party to this Agreement. In addition, Com-Guard
agrees to vote the stock of PCPI such that the directors of PCPI elect John
Levy, or such other individual(s) as identified by Wintergreen, to hold offices
which constitute no less than one-half of the officers of PCPI, unless
Wintergreen waives this voting requirement in writing. The officers of PCPI
which are identified by Wintergreen shall have management and other
responsibilities similar to or greater than those officers elected by PCPI which
are not identified by Wintergreen. PCPI anticipates that will continue to
provide the financing or direct provision of computer components as necessary,
to support the production of the computer systems, as long as practicable.
 
9.  Indemnification. PCPI shall indemnify and hold Wintergreen harmless from and
against any and all claims, obligations, liabilities, damages, losses, expenses
or other costs (including reasonable attorneys’ fees and disbursements and the
costs of investigation) asserted against or suffered by Wintergreen and
resulting directly or indirectly from any breach of any provision of this
Agreement by PCPI or any negligent or willful acts or omissions of PCPI.
 
1

--------------------------------------------------------------------------------


10.  Force Majeure. Neither PCPI nor Wintergreen shall be liable to the other
for any delay in or failure of performance of their respective obligations
hereunder if such performance is rendered impossible or impracticable by reason
of fire, explosion, earthquake, drought, embargo, war, riot, act of God or of
public enemy, an act of governmental authority, agency or entity, or any other
similar contingency, delay, failure or cause, beyond the reasonable control of
the party whose performance is affected, irrespective of whether such
contingency is specified herein or is presently occurring or anticipated by
either party. In the event either party is prevented from fulfilling its
obligations under this Agreement because of such a force majeure as described
herein, both Wintergreen and PCPI shall make every effort to continue to
maintain as much as possible the supplier-customer relationship established
under this Agreement. However, if PCPI or Wintergreen is unable to meet its
obligations hereunder because of the conditions described above, then this
Agreement shall be extended by such time period as such conditions exist. As an
example, if a condition of force majeure exists for 10 weeks, this Agreement
shall be extended by ten weeks and all applicable dates in this Agreement shall
be extended by ten weeks. No provision of this Section shall be construed to
excuse PCPI from payment of amounts owed Wintergreen under this Agreement.
 
11.  Assignment. This Agreement is not assignable without the written consent of
the other party.
 
12.  Entire Agreement. This Agreement and the terms and conditions referenced in
any purchase order issued by PCPI in connection with this Agreement (to the
extent not inconsistent in whole or in part with this Agreement) constitute the
entire agreement and understanding between the parties with respect to the
subject matters herein and therein, and supersede and replace any and all prior
agreements and understandings, whether oral or written, between them with
respect to such matters. Both parties agree that the terms and conditions of any
Wintergreen or PCPI quotation, offer, acknowledgment or similar document,
however designated, shall not apply.
 
13.  Waiver. The provisions of this Agreement may be waived, altered, amended,
or repealed in whole or in part only upon the written consent of PCPI and
Wintergreen. The waiver by either party of any breach of this Agreement shall
not be deemed or construed as a waiver of any other breach, whether prior,
subsequent or contemporaneous, of this Agreement.
 
14.  Severability. Invalidation of any of the provisions contained herein, or
the application of such invalidation thereof to any person, by legislation,
judgment or court order shall in no way affect any of the other provisions
hereof or the application thereof to any other person, and the same shall remain
in full force and effect, unless enforcement as so modified would be
unreasonable or grossly inequitable under all the circumstances or would
frustrate the purposes hereof.
 
15.  Counterparts. Section headings contained herein are for ease of reference
only and shall not be given substantive effect. This Agreement may be signed in
one or more counterparts, each to be effective as an original.
 
16.  Notices. Any notice required or permitted under this Agreement shall be
sufficient if given in writing and delivered personally or by overnight courier
service or if mailed, registered or certified mail, postage prepaid, return
receipt requested, to the address of such party first set forth above, or at
such other address as is specified by a party by like notice
 
17.  Arbitration. In the event of a dispute arising under this Agreement, such
dispute shall be resolved by binding arbitration through submission of the issue
to a member of the American Arbitration Association who is chosen by mutual
agreement of the parties. If mutual agreement cannot be reached, then each party
shall select an arbitrator, and those arbitrators shall select another
arbitrator to act as arbitrator for the dispute. Arbitration shall be held in a
mutually agreed upon location; if no location shall be agreed upon then
arbitration shall be in the venue where the wronging party resides. Expenses of
the Arbitration shall be paid as decided.
 
18.  Term. The initial term of this Agreement shall be five (5) years from the
signing of the Transaction Agreements.
 


 
[the remainder of this page intentionally left blank]
 

2


--------------------------------------------------------------------------------

Final PC Products Inc. and Wintergreen Systems Sales and Marketing Contract

 
The parties now execute this Agreement to be effective as of the date written
above.
 


 

 PC Products, Inc.     Wintergreen Systems, by its parent, Market Development
Specialists, Inc.  ("PCPI") ("Wintergreen")     By:         By:  Name: Name: 
Title: Title:

   




 
3


--------------------------------------------------------------------------------

Final PC Products Inc. and Wintergreen Systems Sales and Marketing Contract


EXHIBIT A
(Accounts to Transfer)


SYX Distribution


Other account to be identified by MDS




4

--------------------------------------------------------------------------------




EXHIBIT B
(Fees)


Gross Profit- for purpose of this Agreement and the Transaction Agreements,
Gross Profit will be defined as the difference between Sales Price and the Bill
of Material cost of the product (inclusive of freight, insurance , financing
fees and license fees) without any other cost added.


Wintergreen shall receive 10% of the Gross profit for the Sales and Marketing
portion of the Transaction Agreements.

 
5

--------------------------------------------------------------------------------

